DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28, 29, 32, 33, 36, 40, 41, 45, and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dao et al. (US 2017/0374581 A1). 	Regarding claims 28, 40, 47, Dao et al. discloses an apparatus, comprising at least one processor and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: receive at least one user equipment context modification request from a second network entity (Para 35 teaches of updating the UE context); configure at least one of one or more unicast channels and one or more multicast channels; receive multicast data; and select at least one of the one or more multicast channels and the one or more unicast channels to transmit the multicast data  (Para 89-95 teaches of configuring unicast channels if the data is to be transmitted over unicast mode and configure multicast channels if the data is to be transmitted over multicast mode.)..
	Regarding claim 33, Dao et al. discloses an apparatus, wherein the at least one switching configuration comprises one or more of one or more of at least one threshold for measurements; a minimum number of user equipment receiving multicast; at least one logical channel identity; at least one radio link control configuration; at least one medium access control configuration; and at least one physical configuration (Para 11 and Para 58 and Para 68 teaches of switching between unicast and multicast based on the set of minimum thresholds for the number of UEs receiving a stream.). 	Regarding claim 36, Dao et al. discloses an apparatus, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: determine whether a multicast transport for a . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (US 2017/0374581 A1) in view of Speicher et al. (US 2021/0234717 A1). 	Regarding claims 37, 42, Dao et al. disclose the claimed invention as set forth in claim 28 above. Dao et al. does not explicitly disclose an apparatus, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: transmit at least one user equipment context modification response to the second network entity comprising at least one multicast channel logical channel identity. However Speicher et al. discloses an apparatus, .
Allowable Subject Matter
Claims 30, 31, 34, 35, 38, 39, 41, 44 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467